Exhibit 10.3

Contract No.: No. 48 (2005)

Wuhan Iron & Steel (Group) Corp.

Lump Sum Turn Key Project about Sprinkler System Design &

Construction of Wuhan No. 2 Cold-rolled Sheet Plant

Project No.: WuKuo 28

Owner: Wuhan Iron & Steel (Group) Corp.

Contractor: Sureland Industrial Fire Safety Co., Ltd.



--------------------------------------------------------------------------------

Signing Date: MM/DD/2005

Wuhan Iron & Steel (Group) Corp.

Lump Sum Turn Key Project about Sprinkler System Design & Construction of

Wuhan No. 2 Cold-rolled Sheet Plant

Owner: Wuhan Iron & Steel (Group) Corp.

Contractor: Sureland Industrial Fire Safety Co., Ltd.

In accordance with Contract Law of the People’s Republic of China and other
laws, rules and regulations, following the principle of equality, fairness,
honesty and credibility, and combining the physical circumstance of this
project, both parties have reached assent on relevant issues about the project
construction, and then concluded the contract to keep and implement together.

Article 1 General Situation of the Project

 

1.1 Project Name: Lump Sum Turn Key Project about Sprinkler System Design &
Construction of Wuhan No. 2 Cold-rolled Sheet Plant

 

1.2 Project No.: WuKuo 28

 

1.3 General Contracting Basis:

 

1.4 Project Site: In Wuhan No. 2 Cold-rolled Sheet Plant of Wuhan Iron & Steel
(Group) Corp.

 

1.5 Construction Scale:

 

1.6 Contracting Scope and Mode:

The contractor is responsible for the general contracting of whole project, such
as project design, equipment assembly and purchase, construction and
installation,



--------------------------------------------------------------------------------

system debug, completion and trial run, training and service, and the detailed
scope and content are included in his bid documents.

Article 2 Contract Time Limit

2.1 Contract Time Limit: the absolute time limit (180 days) coordinating with
the construction schedule of main body after the contract goes into effect.

2.2 If encounter following conditions, the contract time limit can be postponed
correspondingly after they are attested by field staff and confirmed by owner
representative, which should be fixed in writing.

2.2.1 The project data provided by the owner are not complete, so that the
construction progress is affected.

2.2.2 Water and power are cut off for more than 8 hours due to the owner during
construction, so that the construction is affect and time limit is delayed.

2.2.3 The construction progress is affected because of natural calamities (such
as typhoon, waterflood, flood and earthquake resulted from nature).

2.3 Completion of Project: after the system has operated for 3 months, the
contractor assists the owner to accomplish functional examination, and then both
parties sign the acceptance document, on the occasion, the project is completed.
The quality guarantee period of this project is one year. There are two sets of
completion data, with one to the unit with property rights, and the other to
technical reform department.

Article 3 Quality Standard

3.1 The quality of this project is excellent.

Article 4 Construction Safety

4.1 The owner should make safety disclosure for the work undertook by the
contractor, present specific safety requirements and conduct adjustment and
reform on potential safety hazards in time.

4.2 The contractor should not only strictly implement the national
Administrative Regulations on Safety in Construction Projects, relevant rules
and regulations on



--------------------------------------------------------------------------------

safety construction of Wuhan Iron & Steel (Group) Corp., and safe operation
rules, but also work out strict safety management system and take effective
safety measures according to the owner’s safety disclosure and field situation.
Besides, the contractor should be responsible for the consequences if he breaks
above regulations.

4.3 Appliances for labor protection should be provided by the contractor
himself.

4.4 The contractor should settle the fire accident due to violation of fire
control regulation and code during construction.

4.5 The owner should punish the contractor for the production liability accident
due to rule-violating construction or construction quality according to relevant
regulations of the company.

Article 5 Contract Price

5.1 The breakdown prices of this project are as follows:

Construction cost: 8,157,557 Yuan, in capital, eight million one hundred and
fifty seven thousand five hundred and fifty seven only

Equipment cost: 15,667,269 Yuan, in capital, fifteen million six hundred and
sixty seven thousand two hundred and sixty nine only

Other cost: 770,020 Yuan, in capital, seven hundred and seventy thousand and
twenty only

Total: 24,594,846 Yuan, in capital, twenty four million five hundred and ninety
four thousand eight hundred and forty six only

5.2 Adopting the close-end rationing system based on contracting contents, the
total contract price won’t be subject to influences of market price variation
and report on geological exploration; besides, contents and standards included
in technical appendices are not allowed to be added, cancelled and modified
freely.

Make out Wuhan Local Tax Invoice for construction cost, VAT Invoice for
equipment cost and corresponding invoice for other cost.



--------------------------------------------------------------------------------

Article 6 Payment of Contract Price

6.1 Payment of Advance

In 30 days after the contract goes into effect, the owner should pay the
contractor 20% of contract price (4,918,986 Yuan) as the advance payment of this
project.

6.2 Payment of Contract Price

For the arrival of equipments, the owner should pay the contractor 30% of
contract price (7,378,454 Yuan) in 30 days after the he receives qualification
certificates such as packing list, certification of fitness and delivery
inspection record, and the equipments pass the test; and 45% (11,067,681 Yuan)
in 30 days after the project passes the acceptance inspection; and the else 5%
(1,229,742 Yuan) once as quality guarantee fund after he confirms there is not
any objection in the expiry of quality guarantee period.

6.3 The contractor will send “Performance Bond” (5% of total contract price,
namely, 1,229,742 Yuan) to the owner in 15 days after the contract goes into
effect, and the owner will notify the contractor of the completion of
performance bond after the final acceptance is confirmed and passed.

Article 7 Documents Composing the Contract

7.1 The documents composing the contract include:

7.1.1 General contract of the project

7.1.2 Appendices of the contract

Appendix 1 Project outline

Appendix 2 Technical specification

Appendix 3 List of Main Equipments and Materials

Appendix 4 Attached drawings

Appendix 5 Data submission of both parties

Appendix 6 The contractor’s general contracting scope

Appendix 7 Guaranteed value and assessment method

Appendix 8 Spare parts for production

Appendix 9 Quality control and acceptance standard for design, manufacturing,
construction and installation

Appendix 10 Purchase and acceptance of equipments and materials



--------------------------------------------------------------------------------

Appendix 11 Personnel dispatch

Appendix 12 Debugging, operating, as well as output- and standard-reaching

Appendix 13 Overall plan of the project

Appendix 14 Project management

Article 8 Rights and Obligations

8.1 Contractor

8.1.1 In the construction and quality guarantee period, the contractor should
appoint project manager and technical leader according to the list in bid
document to be stationed in the filed making management and keeping the relative
stability of their posts. If it is necessary to replace, must negotiate with the
owner in advance for approval. If the owner thinks the project manager’s or the
technical leader’s work capacity and professional skill is insufficient to
implement the contract, the contractor should withdraw them as soon as possible
and appoint new ones under the approval of owner at the same time. If there is
problem found on site, the project manager, technical leader and relevant
technicians from the contractor must reach the field to solve in 24 hours.

8.2 Approved by the contract-issuing party or according to the contract, the
contractor can make the non-main body and non-key work of contracted project
subcontracted to the entity with corresponding qualification, and then conclude
the subcontract with him, the contractor must finish the construction of main
building structure, both contractor and subcontractor should assume the joint
and several responsibility for the project. Prohibit the contractor from
subcontracting the whole building engineering to the other, or others after
dismembering it. Prohibit the contractor from subcontracting the project to the
unit without corresponding qualifications. Prohibit the subcontractor from
subcontracting the project any more. The subcontractor must be confirmed by the
owner, if the subcontracted is not confirmed by the owner once, 10% of the
contract price will be deducted, while thrice, the one-year inner construction
qualification in Whuhan Iron & Steel Corp. will be cancelled, and 20% of
contract price will be deducted; if the contractor subcontract the whole
building engineering to



--------------------------------------------------------------------------------

the other, or others after dismembering it, the two-year inner construction
qualification in Whuhan Iron & Steel Corp. will be cancelled, and 30% of
contract price will be deducted.

8.1.3 The contractor selects the subcontractor and equipment supplier strictly
according to the national law on tenders and bids for engineering, and is asked
to announce the bid, once he is found not implement the law on tenders and bids,
one-year general contract qualification (projects of Wuhan Iron & Steel Corp.)
will be, and 10% of contract price will be deducted for one time, increasing
successively.

8.1.4 The contractor must make sure the accuracy of total engineering quantity,
control the engineering quantity on construction drawing within the total
quantity range of engineering awarded; and guarantee the design is correct ad
complete, and the shape is dependable; if there is any items missed or error in
the design, the contractor should assumer the responsibility and costs.

8.2 Owner

8.2.1 The owner is responsible for examining and approving the report on
starting of construction work which is submitted by the contractor, and
coordinating to solve the power supply needed in the contractor’s construction
site and the contacts used by relevant equipments.

8.2.2 The owner is responsible for assisting the contractor to handle relevant
procedures about safety, safeguard and afforestation, etc.

8.2.3 The project is supervised. The owner entrust the supervision unit with the
overall supervision on the project construction.

Article 9 Liabilities for Breach of Contract

9.1 Liabilities for breach of contract should abide by relevant laws, rules and
regulations such as Construction Law of the People’s Republic of China.

9.2 Contractor

9.2.1 The contractor cannot modify the former project design at will. So he
should assume the expense arising from unilaterally modifying design and the
owner’s director losses caused accordingly, but the time limit won’t be
postponed.



--------------------------------------------------------------------------------

9.2.2 In addition to purchasing materials and equipments according to the
technical appendices signed, and providing the qualification certificate of
products, the contractor is responsible for the quality of materials and
equipments. Under conditions that materials and equipments are not purchased
according to the technical appendices signed, the owner has right to ask for
purchasing again, but the contractor assumers the corresponding expense, and the
time limit won’t be postponed.

9.2.3 Under conditions the project quality is not in conformity to contractual
stipulations due to contractor, the contractor should be responsible for free
repair or rework.

9.2.4 The time of completion of the project is not in conformity to the
stipulation of contract due to contractor, the contractor should compensate
10,000 Yuan every one day overdue, and the accumulated amount of compensation
should not exceed 5% of contract price.

9.2.5 Make the functional assessment according to Appendix 7, if one index dose
not reach the guaranteed value, the contractor should pay the compensation on
basis of the index deviation.

After the functional assessment is finished, if some index for performance check
cannot reach the guaranteed value yet, both the contract-issuing party and the
contractor should research together to analyze the causes and define the
responsibilities. If it is due to the contractor, the owner should agree that
the contractor can postpone the assessment period adequately, so that the
contractor can make adjustment, reform and performance reassessment in time. If
it cannot reach the guarantee value yet at that time, make the compensation
according to above regulations.

9.2.6 If the investments for the project are increased or the output is not
reached due to contractor, the contractor should make compensation for the
losses, and the accumulated amount of compensation should not exceed 10% of
total contract price.

9.2.7 In the quality guarantee period, the contractor not only is responsible
for repair or replacement, and but also should assume all the expenses and the
owner’s losses for the quality problem caused by him in his contracting scope.



--------------------------------------------------------------------------------

9.2.8 The contractor should keep all details of the contract secret, and cannot
transfer or disclose to the third party in any form without prior permission
from the owner. Both parties should regard all the content of the business
section in the contract as classified material, and cannot transfer or disclose
to the third party in any form without prior permission from them.

9.3 Owner

9.3.1 The owner should pay the relevant expenses strictly according to the
approved withdrawal plan declared by the contractor, if the payment is delayed
due to owner, the owner should assume the contractor’s losses.

9.3.2 If the construction progress is delayed due to owner, the time limit can
be postponed.

9.3.3 Both parties should make additional negotiation on the expense arising
under conditions the owner presents new design content, and the increased
engineering quantity is not in the quotation range of the contract.

9.4 After one party is in breach of the contract, the party should continue
implementing the contract after assuming the liabilities for breach of contract
other party under conditions that the other party asks him to continue
implementing the contract.

Article 10 Dispute Solution

10.1 If there are disputes in the course of contract implementation, both
parties should negotiate to solve in time, or submit for arbitration if they
cannot reach agreement yet after negotiating.

10.2 Relevant arbitral authority in Wuhan makes arbitration in Wuhan, Hubei
according to procedures and rules. Being the final award, the arbitral award is
binding and should be obeyed by both parties. Besides, the party responsible
should assume the costs of arbitration.

10.3 In arbitration period, both parties should continue implementing the
contract except submitting proceedings for arbitration.



--------------------------------------------------------------------------------

Article 11 Anti-corruption Convention

11.1 Party A and Party B should observe disciplines and law, and strictly
implement the anti-corruption convention (see the anti-corruption convention).
Both parties’ responsibilities and obligations are

11.1.1 Abiding by national laws and regulation, as well as relevant rules and
regulations of enterprise, keeping honest and faithful in business, won’t abuse
power for personal gains or rise in revolt without reasons or adopt unfair means
to damage the other party’s interests.

11.1.2 Having right to refuse the other party’s unfair requirements and then
appeal and report to the administrative department, resolutely resist the
corruption with unfair means.

11.1.3 Subjecting to the supervision and inspection by the discipline inspection
department, punishing the behavior violating the anti-corruption convention.

Article 12 Execution and Determination of Contract and Others

12.1 The contract goes into effect from the date when the representatives from
owner and contractor put signatures and impress official seal on the contract,
and automatically cease to be in force after the expiry of guarantee period.

12.2 Any party cannot transfer both parties’ rights and obligations stipulated
in the contract to the third party by any party without the approval of the
other party.

12.3 Being the inalienable parts of the contract, all the documents composing
the contract have equal legal effect.

12.4 The original of the contract is in duplicate, each party will hold one;
while the copy is in sextuplicate, each party will hold three respectively; both
original and copy have equal legal effect.

12.5 Any modification or supplement of the contract must become effective after
the representatives from both parties sign the written document that is the
inalienable part of the contract and has the equal legal effect with the master
contract.



--------------------------------------------------------------------------------

Owner (Official Seal)    Contractor (Official Seal) Wuhan Iron & Steel (Group)
Corp.    Sureland Industrial Fire Safety Co., Ltd. Registered Address: No. 158,
Yejin Avenue, Qingshan    Registered Address: 22, Litian road, Nanbanbidian
District, Wuhan    Industry District, Beijing Capital Airport Legal
Representative:    Legal Representative: Li Gangjin Entrusted Agent:   
Entrusted Agent: Li Weigang Transactor:    Transactor: Li Weigang Bank of
Deposit:    Bank of Deposit: Tianzhu Sub-office of Shunyi Branch of Agricultural
Bank Number of Account:    Number of Account: 120701040003145 Tel.:
(027) 86893354    Tel.: (027) 86876230 Fax: (027) 86862508    Fax: (027)
86876230-8188 P. C.: 430083    P. C.: 430083

Contract-signing Date: Aug. 17, 2005